AMENDED AND RESTATED SEVERANCE AGREEMENT

        This AMENDED AND RESTATED SEVERANCE AGREEMENT (“Agreement”) is made as
of June 9, 2006, by and among APPLIED FILMS CORPORATION, a Colorado corporation,
APPLIED MATERIALS, INC., a Delaware corporation (“Parent”) and THOMAS EDMAN
(“Executive”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Severance Agreement and in the Merger Agreement
(each as defined below).


RECITALS

        WHEREAS, pursuant to an Agreement and Plan of Merger (“Merger
Agreement”) dated May 4, 2006, among Parent, BLUE ACQUISITION, INC., a Colorado
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and Applied
Films, pursuant to which Merger Sub is to merge with and into Applied Films, the
separate existence of Merger Sub is to cease and Applied Films is to continue as
the surviving corporation and become a wholly owned subsidiary of Parent (the
merger of Merger Sub and Applied Films being referred to as the “Merger”); and

        WHEREAS, Parent and the Executive desire to enter into an employment
relationship pursuant to which the Executive will be employed by Parent
effective as of the Effective Time (as defined in the Merger Agreement); and

        WHEREAS, Applied Films and Executive entered into that certain Severance
Agreement, dated as of July 26, 2002 (the “Severance Agreement”); and

        WHEREAS, Applied Films and Executive wish to amend the Severance
Agreement in the manner provided herein in order to induce Parent and Merger Sub
to consummate the Merger and the transactions contemplated therewith; and

        WHEREAS, Parent desires to assume Applied Films’ rights and obligations
under the Severance Agreement as amended by this Agreement, in connection with
the Merger and Executive’s employment with Parent.


AGREEMENT

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
Applied Films, Parent, and Executive hereby agree as follows:

1.     Term

        This Agreement shall take effect as of the Effective Time, and is
conditioned on the successful closing of the Merger. If the Merger does not
close, this Amendment shall be null and void, and even if executed by the
parties, shall not be binding. This Agreement shall continue in effect for
twenty-four (24) months from the Effective Time, provided that Section 9.2 shall
survive termination of the Agreement.

2.      Definitions.

        Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized.

  2.1 “Base Salary”means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plan, whether
or not deferred.


  2.2 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


  2.3 “Beneficiary”means the persons or entities designated or deemed designated
by the Executive pursuant to Section 11.3.


  2.4 "Board" means the Company's Board of Directors.


  2.5  “Cause” means: (a) the Executive’s willful and continued failure to
substantially perform his duties with the Company (other than any such failure
resulting from Disability), after a written demand for substantial performance
is delivered to the Executive that specifically identifies the manner in which
the Company believes that the Executive has willfully failed to substantially
perform his duties, and after the Executive has failed to resume substantial
performance of his duties on a continuous basis within fourteen (14) calendar
days of receiving such demand; (b) the Executive’s willfully engaging in conduct
(other than conduct covered under (a) above) which is demonstrably and
materially injurious to the Company; monetarily or otherwise; or (c) the
Executive’s having been convicted of a felony For purposes of this subparagraph,
no act, or failure to act, on the Executive’s part shall be deemed
“willful”unless done omitted to be done, by the Executive not in good faith and
without reasonable belief that the actor or omission was in the best interests
of the Company. The termination of the Executive’s employment by reason of the
Executive’s death or Disability shall be deemed a termination for Cause.


  2.6 This Section intentionally omitted.


  2.7 "Code" means the United States Internal Revenue Code of 1986, as amended.


  2.8 “Committee”means the Compensation Committee of the Board or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.


  2.9 "Company" means, Parent, or any successor thereto as provided in Section
10.


  2.10 “Disability” means that, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of his duties with the Company for twelve (12) consecutive
months and, within thirty (30) calendar days after written notice of suspension
due to Disability is given, the Executive shall not have returned to the
full-time performance of his duties.


  2.11 “Earned Bonus” means the executive bonus paid or payable to the Executive
with respect to any fiscal year of the Company.


  2.12 “Effective Date of Termination” means (i) the date on which a Qualifying
Termination occurs which triggers the payment of Severance Benefits under this
Agreement, (ii) if the Executive dies, the date of his death, (iii) if the
Executive becomes disabled, the date of his Disability, or (iv) if the
Executive’s termination of employment is not a Qualifying Termination and not
because of his death or Disability, the date specified in a written notice given
pursuant to Section 11.1 prior to termination specifying the effective date of
such termination.


  2.13 "Effective Time" means the time as of which the Merger becomes effective,
as provide in the Merger Agreement.


  2.14 "Exchange Act" means the United States Securities Exchange Act of 1934,
as amended.


  2.15 “Good Reason”shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following:


  (a) A material diminution of the Executive’s duties and responsibilities as
compared with the Executive’s duties and responsibilities as of the Effective
Time as outlined in the offer letter agreement dated June 9, 2006;


  (b) The Company’s requiring the Executive without his consent to be based at a
location which is fifty (50) miles farther from the Company’s Santa Clara,
California headquarters, except for required travel on the Company’s business;


  (c) A material reduction by the Company in the Executive’s Base Salary or a
material reduction in the target for Executive’s incentive cash bonus or target
for other incentive compensation opportunities, in either case as in effect as
of the Effective Time or as the same shall be increased from time to time;
provided, however, that reductions in either case shall not be deemed to be
“Good Reason” if the reduction in Executive’s Base Salary or target for
Executive’s incentive cash bonus or target for other incentive compensation
opportunities is part of an overall reduction of salaries or target incentive
cash bonuses of other Executives who have positions commensurate with the
Executive’s position;


  (d) A material reduction in the Executive’s level of participation in any of
the Company’s employee benefit or retirement plans, policies, practices, or
arrangements in which the Executive participates as of the Effective Time;
provided, however, that reductions in the levels of participation in any such
plans shall not be deemed to be “Good Reason” if the Executive’s reduced level
of participation in each such program remains substantially consistent with the
average level of participation of other Executives who have positions
commensurate with the Executive’s position;


  The Executive’s continued employment shall not constitute a waiver of the
Executive’s rights with respect to any circumstance constituting Good Reason.


  2.16 "Notice of Termination" has the meaning set forth in Section 3.7.


  2.17 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group”as provided in Section 13(d).


  2.18 “Qualifying Termination” means the events described in Section 3.2, the
occurrence of which triggers the payment of Severance Benefits under this
Agreement.


  2.19 "Severance Benefits" means the payment of severance compensation as
provided in Section 3.3.


3.      Severance Benefits  

  3.1 Right To Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits, as described in Section 3.3, if, within
twenty-four (24) months following the Effective Time, the Executive’s employment
with the Company shall end for the reason specified in Section 3.2 and provided
that Executive has executed, and not revoked, a binding general release of
claims in the form attached hereto as Exhibit A.


The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause or due to a voluntary termination of employment by the
Executive for any reason.

  3.2 Qualifying Termination. The occurrence of one or more of the following
events within twenty-four (24) months following the Effective Time shall trigger
the payment of Severance Benefits to the Executive under this Agreement:


  (a)      An involuntary termination of the Executive’s employment by the
Company other than for Cause; or


  (b)         A voluntary termination by the Executive for Good Reason.


  3.3 Description Of Severance Benefits. If the Executive becomes entitled to
receive Severance Benefits, as provided in Sections 3.1 and 3.2, the Company
shall pay to the Executive and provide him with the following:


  (a) A lump sum cash amount equal to: (i) one and one-half times the highest
rate of the Executive’s annualized Base Salary rate in effect within the three
(3) years up to and including the Effective Date of Termination, plus (ii) one
and one-half times the Executive’s average Earned Bonus over the two (2) full
fiscal years prior to the Effective Time; if the Executive has not been eligible
for an Earned Bonus for two (2) fiscal years, such average Earned bonus shall be
deemed to be the Executive’s target bonus for the current fiscal year multiplied
by the decimal equivalent of the average percentage of target bonus paid to the
Company’s Executive Management Team in the last two (2) fiscal years; if the
Executive has been eligible for an Earned Bonus for the last fiscal year but not
for the last two (2) full fiscal years, such Average Earned Bonus shall be the
average of (i) the Executive’s actual Earned Bonus for the last full fiscal
year, and (ii) the Executive’s target bonus for the current fiscal year
multiplied by the decimal equivalent of the average percentage of target bonus
paid to the Company’s Executive Management Team in the penultimate full fiscal
year prior to the Effective Time; provided, that any amount to be paid pursuant
to this Section 3.3(a) shall be reduced by any other amount of severance
relating to salary or bonus continuation’ to be received by the Executive upon
termination of employment of the Executive under any salary or bonus
continuation guideline, plan, agreement, policy or arrangement of the Company
and any severance payments the Company is required to make pursuant to the
requirements of any United States or foreign law or regulation. The Executive
shall not be entitled to and is not eligible to participate in the Talent
Mobility Program or any other Company (or subsidiary) sponsored severance
benefit programs for employees. Provided further, any amount to be paid pursuant
to this Section 3.3(a) shall be reduced by any retention bonus payments paid to
the Executive after the Effective Time pursuant to Executive’s employment with
the Parent (or any subsidiary of Parent).


  (b) A lump sum cash amount equal to the sum of (i) the Executive’s unpaid Base
Salary and accrued-vacation pay through the Effective Date of Termination, (ii)
the Executive’s average Earned Bonus over the two (2) full fiscal years prior to
the Effective Time, multiplied by a fraction, the numerator of which is the
number of days completed in the then-existing fiscal year through the Effective
Date of Termination, and the denominator of which is three hundred sixty-five
(365) less any Earned Bonus already paid to the Executive with respect to such
Fiscal year; if the Executive has not been eligible for an Earned Bonus for two
(2) fiscal years, such average Earned bonus shall be deemed to be the
Executive’s target bonus for the current fiscal year multiplied by the decimal
equivalent of the average percentage of target bonus paid to the Company’s
Executive Management Team in the last two (2) fiscal years; if the Executive has
been eligible for an (b) Earned Bonus for the last full fiscal year but not for
the last two (2) full fiscal years, such Average Earned Bonus shall be the
average of (i) the Executive’s actual Earned Bonus for the last full fiscal
year, and (ii) the Executive’s target bonus for the current fiscal year
multiplied by the decimal equivalent of the average percentage of target bonus
paid to the Company’s Executive Management Team in the penultimate full fiscal
year prior to the Effective Time; (iii) any Earned Bonus for the previous fiscal
year which has not yet been paid, and (iv) any compensation previously deferred
by the Executive other than pursuant to any deferred stock plan or any tax
qualified plan (together with any interest and earnings thereon), in each case
to the extent not previously paid.


  (c) To the extent permitted by the then existing applicable plans and
policies, and the conversion rights, if any, thereunder, continuation of the
welfare benefits of health care, life and accidental death and dismemberment,
and disability insurance coverage for eighteen (18) months after the Effective
Date of Termination. These benefits shall be provided to the Executive at the
same premium cost, and at the same coverage level, as in effect as of the
Executive’s Effective Date of Termination. If, however, the premium cost and/or
level of coverage shall change for all employees of the Company, the cost and/or
coverage level, likewise, shall change for each Executive in a corresponding
manner. The continuation of these welfare benefits shall be discontinued prior
to the end of the eighteen (18) month period or the date on which the Executive
has available substantially similar benefits from a subsequent employer, as
determined by the Committee. The Company may, in its sole discretion, provide
the aforementioned continuation of welfare benefits through participation in
COBRA, through separate insurance policies, or conversion of any existing
policies. The Executive understands and agrees to cooperate in the timely
completion of any paperwork necessary to effect the continuation of such
benefits through COBRA, any separate insurance policy or policy conversion.


  (d) To the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Effective Date of Termination, and the payments
received and the times over which benefits are payable under Section 3.3(a)
shall be included for determining participation eligibility, vesting and the
amount of any benefit.


  (e) The restrictions set forth in Executive’s Letter Agreement dated May 15,
2006 on the exercisability of the Accelerated Options (as defined in such letter
Agreement) shall become null and void as of the Effective Date of Termination.


  3.4 Vesting of Options. This Section intentionally omitted in favor of 3.3(e).


  3.5 Termination For Disability. Following the Effective Time, if the
Executive’s employment is terminated due to Disability, the Executive shall
receive his full Base Salary and accrued but unused vacation through the
Effective Date of Termination, at the rate then in effect, at which point in
time the Executive’s benefits shall be determined in accordance with the
Company’s disability, insurance, and other applicable plans and programs then in
effect, and the Company shall have no further obligations to the Executive under
this Agreement.


  3.6 Termination For Death. Following the Effective Time, if the Executive’s
employment is terminated by reason of his death, the Executive shall receive his
full Base Salary and accrued but unused vacation through the Effective Date of
Termination, at the rate then in effect, t which point in time the Executive’s
benefits shall be determined in accordance with the Company’s survivor’s
benefits, insurance, and other applicable plans and programs of the Company then
in effect, and the Company shall have no further obligations to the Executive
under this Agreement.


  3.7 Termination For Cause Or Voluntary Resignation of Executive Other Than for
Good Reason. Following the Effective Time, if the Executive’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Executive other
than for death or Disability and other than for Good Reason, the Company shall
pay the Executive his full Base Salary and accrued but unused vacation through
the Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company, at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.


  3.8 Notice Of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.


4.     Form and Timing of Severance Benefits.

  4.1 Form And Timing Of Severance Benefits. Subject to compliance with Section
409A of the Code as provided in Section 4.3, the Severance Benefits described in
Sections 3.3(a), 3.3(b), 3.3(d) and 5.1 shall be paid in cash to the Executive
in a single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date.


  4.2 Withholding Of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes which are legally required to be
withheld (including, without limitation; any United State federal taxes and any
other state, city, or local taxes or foreign taxes), and are actually paid to
such governmental authority by the Company.


  4.3 Code Section 409A Compliance. Because of the uncertainty of the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), to payments pursuant to this Agreement, including, without
limitation, payments pursuant to Section 3.3 (a), 3.3(b), and 3.3(d) hereof,
Executive agrees that if, in the sole determination of the Company, any such
payments are subject to the provisions of Section 409A of the Code by reason of
this Agreement, or any part thereof, being considered a “nonqualified deferred
compensation plan” pursuant to Section 409A of the Code, then such payments, and
any other cash severance payments pursuant to this Agreement or otherwise, shall
be made in accordance with, and this Agreement automatically shall be amended to
comply with, Section 409A of the Code, including, without limitation, any
necessary delay of six (6) months applicable to payment of deferred compensation
to a “specified employee”(as defined in Section 409A(2)(B)(i) of the Code) upon
separation from service. In the event that a six month delay is required, on the
first regularly scheduled pay date following the conclusion of the delay period
the Executive shall receive a lump sum payment in an amount equal to six (6)
months of  Executive’s Base Salary and thereafter, any remaining severance
benefits shall be paid on the same basis and at the same time as previously paid
and subject to employment tax withholdings and deductions.


5.     Excise Tax Equalization Payment.

  5.1 Excise Tax Equalization Payment: If the Executive becomes entitled to
Severance Benefits or any other payment or benefit under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, the
“Total Payments”), if all or any part of the Total Payments will be subject to
the tax (the Excise Tax”) imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed), the Company shall pay to the Executive in
cash an additional amount (the “Gross-Up Payment”) in such amount such that
after payment by the Executive of any federal, state, and local income tax,
penalties, interest, and Excise Tax upon the Gross-Up Payment provided for by
this Section 5.1 (including FICA and FUTA), the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax upon the Total Payments. Such
payment shall be made by the Company to the Executive as soon as practical
following the Effective Date of Termination, but in no event beyond thirty (30)
days from such date.


  5.2 Tax Computation.For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amounts of such Excise Tax:


  (a) Any other payments or benefits received or to be received by the Executive
in connection with the Executive’s termination of employment pursuant to the
terms of this Agreement or any other plan, arrangement, or agreement with the
Company, shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in
the opinion of tax counsel as supported by the Company’s independent auditors
and acceptable to the Executive, such other payments or benefits (in whole or in
part) do not constitute parachute payments, or unless such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;


  (b) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of: (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a) above); and


  (c) The value of any noncash benefits or any deferred payment or benefit shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


  For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and to pay state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Effective
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.


  5.3 Subsequent Recalculation. If the Internal Revenue Service adjusts the
computation of the Company under Section 5.2 so that the Executive did not
receive the intended net benefit, the Company shall reimburse the Executive for
the full amount necessary to make the Executive whole, including a market rate
of interest as determined by the Committee.


6.     The Company’s Payment Obligations.

  The Company’s obligation to make the payments and the arrangements provided
for herein shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else, except as expressly agreed in Section 3.3(a), and
excepted further that the Company shall have the right to set off any
indebtedness of the Executive to the Company for borrowed money which
indebtedness is represented by a promissory note. All amounts payable by the
Company hereunder shall be paid without notice or demand. Each and every payment
made hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whomsoever
may be entitled thereto, for any reasons whatsoever.


  The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 3.3(c).


7.     Legal Remedies.

  7.1 Payment Of Legal Fees. To the extent permitted by law, the Company shall
reimburse the Executive for all legal fees, costs of litigation, prejudgment
interest, and other expenses incurred in good faith by the Executive as a result
of the Company’s refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of the Company’s
contesting the validity, enforceability, or interpretation of this Agreement, or
as a result of any conflict between the parties pertaining to this Agreement, if
the Executive prevails with respect to any one material issue of dispute in
connection with such legal action.


  7.2 Arbitration. The Executive shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by arbitration, conducted before a panel
of three (3) arbitrators sitting in a location selected by the Executive within
fifty (50) miles from the location of his employment with the Company, in
accordance with the rules of the American Arbitration Association then in
effect.


  Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction. All expenses of the arbitrators shall be borne by the
Company. If the Executive prevails with respect to any one material issue of
dispute in connection with such arbitration, the Company shall pay to the
Executive the fees and expenses of the counsel for the Executive incurred with
respect to the arbitration.


8.     Outplacement Assistance.

  Following a Qualifying Termination (as described in Section 3.2), the
Executive shall be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive within the two (2) year period after the
Effective Date of Termination; provided, however, that the total reimbursement
shall be limited to an amount equal to the lesser of fifteen percent (15%) of
the Executive’s Base Salary, or Twenty-Five Thousand and No/100 Dollars
($25,000).


9.     Obligations of the Executive.

  9.1 This Section intentionally omitted.


  9.2 Confidential Information and Non-Solicitation.


  (a)      The Executive acknowledges that, as an employee of the Company, he
will be making use of, acquiring and adding to confidential information of a
special and unique nature and value relating to the Company and its strategic
plan and financial operations. The Executive further recognizes and acknowledges
that all confidential information is the exclusive property of the Company, is
material and confidential, and is critical to the successful conduct of the
business of the Company. Accordingly, the Executive covenants and agrees that he
will use confidential information for the benefit of the Company only and shall
not at any time, directly or indirectly, during the term of this Agreement or
thereafter divulge, reveal or communicate any confidential information to any
person, firm, corporation or entity whatsoever, or use any confidential
information for his own benefit or for the benefit of others. The Executive also
agrees not to engage in any business involving the production or design of any
products that are similar to any of the principal products of the Company (as
determined on the Effective Date of Termination), directly or indirectly,
whether as an employee, proprietor, partner, shareholder, consultant or
otherwise, for one (1) year after the Effective Date of Termination. The
Executive also agrees not to hire or solicit for hire, directly or indirectly,
any employee on the payroll of the Company for any third party during the term
of this Agreement and for one (1) year after the Date of Termination without the
prior written consent of the Company.


  (b)      Any termination of the Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 9.2.


  (c)      The Executive acknowledges and agrees that the Company will have
adequate remedy at law, and could be irreparably harmed if the Executive
breaches or threatens to breach any of the provisions of this Section 9.2. The
Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of this Section
9.2, and to specific performance of each of the terms hereof in addition to any
other legal or equitable remedies that the Company may have: The Executive
further agrees that he shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 9.2, raise the defense that the Company
has an adequate remedy at law.


10.     Successors and Assignment

  10.1 Successors To The Company


  (a)      This Agreement shall not be terminated by any merger or consolidation
of the Company whether the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.


  (b)      The Company agrees that concurrently with any merger, consolidation
or transfer of assets referred to in Section 10.1(a), it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or his Beneficiary 11 or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and shall entitle the
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive’s employment were terminated following the Effective Time without
Cause or for Good Reason. For purposes of implementing the foregoing, the date
on which any such merger, consolidation or transfer becomes effective shall be
deemed the Effective Date of Termination.


  10.2 Assignment By The Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.


11.      Miscellaneous

  11.1 Notices. For purposes of this Agreement, all notices, including without
limitation, a Notice of Termination, and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail
certified and return receipt requested, postage prepaid, addressed (1) if to the
Executive, to 325 Roxbury Circle, Colorado Springs, Colorado 80906, and if to
the Company, to [Applied Materials], Inc. 2881 Scott Boulevard, M/S 2064 Santa
Clara, CA 95050 Attention: Joseph Sweeney, Senior Vice President, General
Counsel and Corporate Secretary, or (2) to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.


  11.2 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Company or the
Executive at any time, subject to applicable law and subject to the respective
obligations, of the Company and the Executive under the terms of this Agreement.


  11.3 Waiver of Benefits Under Severance Agreement. The parties agree that the
employment position Executive has accepted with Parent, and the adjustments in
Executive’s duties, responsibilities and reporting relationship resulting from
the Merger and the Company’s becoming a subsidiary corporation of Parent, do not
constitute a reduction, inconsistency, or alteration within the meaning of, or
otherwise sufficient to trigger Good Reason for termination as defined in
subsection 2.15(a) of the Severance Agreement. By entering into this Amended and
Restated Severance Agreement, Parent agrees to assume, and hereby does assume,
all of Applied Films’ obligations and duties to the Executive under that certain
Severance Agreement between the Executive and Applied Films dated July 26, 2006,
as amended by this Amended and Restated Severance Agreement.


  11.4 Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. Such designation, must be
in the form of a signed writing acceptable to the Committee. The Executive may
make or change such designations at any time.


  11.5 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.


  11.6 Modification. Except as provided in Section 4.3 herein, no provision of
this Agreement may be modified, waived, or discharged unless such modification,
waiver, or discharge is agreed to in writing and signed by the Executive and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors.


  11.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Colorado shall be the controlling law in all
matters relating to this Agreement.


  11.8 Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the undersigned have executed this AGREEMENT as of the day
and year first set forth above.

APPLIED FILMS:




By: _____________________________
         Name:___________________
         Title:__________________



PARENT:




By: _____________________________
         Name:___________________
         Title:__________________


EXECUTIVE:


_________________________________



EXHIBIT A


GENERAL RELEASE
(TO BE SIGNED AND RETURNED TO THE COMPANY IN THE EVENT OF SEVERANCE ELIGIBILITY)

In exchange for the consideration under the Amended and Restated Severance
Agreement, to which I would not otherwise be entitled, I hereby generally and
completely release APPLIED MATERIALS, Inc. and its directors, officers,
employees, shareholders, partners, agents, attorneys, and subsidiaries,
predecessors, successors, insurers, affiliates and assigns (collectively the
“APPLIED MATERIALS Affiliates”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
General Release. This General Release includes, but is not limited to: (1) all
claims arising out of or in any way related to my employment with any of the
APPLIED MATERIALS Affiliates or the termination of that employment; (2) all
claims related to my compensation or benefits from any of the APPLIED MATERIALS
Affiliates, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in any of the APPLIED MATERIALS Affiliates; (3) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing (other than pursuant to this General
Release, the Amended and Restated Severance Agreement and that certain offer
letter agreement dated as of June 9, 2006); (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (“ADEA”), the Colorado Civil Rights Act, and the California
Fair Employment and Housing Act (as amended). Notwithstanding anything contained
herein to the contrary, this General Release shall not apply to (i) any actions
to enforce rights arising under, or any claim for benefits which may be due me
pursuant to, the Merger Agreement, (ii) any rights or claims that may arise as a
result of events occurring after the date this General Release is executed,
(iii) any indemnification rights I may have as a former officer or director of
the Company, (iv) any claims for benefits under any employee benefit plan which
I participated in prior to my termination of employment which is subject to the
Employee Retirement Income Security Act of 1974, as amended, including, without
limitation, my right to continuation of health coverage, and (v) any rights to
receive earned but unpaid salary, or reasonable, unreimbursed business expenses,
incurred by me in performing my duties as an employee.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver and General Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my ADEA
Waiver does not apply to any rights or claims that may arise after the day I
sign this General Release; (b) I have been advised hereby that I have the right
to consult with an attorney prior to signing this General Release; (c) I have
twenty-one (21) days to consider this General Release (although I may choose to
voluntarily sign this General Release earlier); (d) I have seven (7) days
following the day I sign this General Release to revoke the ADEA Waiver; and (e)
the ADEA Waiver will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign this General
Release. Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I have read and understood section 1542 of the
Civil Code of the State of California, which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of unknown and unsuspected claims herein.

By: _________________________
____________________________ Date: _______________________
